DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statements (IDSs) filed on 06/01/2021, 08/96/2021 and 08/23/2021 are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
The Declaration of Dr. Clayton Larue, filed under 37 CFR § 1.132 filed on 08/06/2021, is acknowledged. The Declaration does provide arguments that, as of August 1, 2015, there were 3,273 unique protoporphyrinogen oxidase protein sequence from 1,806 different species in the public sequence database Genbank (page 3, item #8). The Declaration further provides arguments that there are substantial differences between plant PPOs and PPOs derived from other organisms (Id., item #7; page 4, item #10). 

Status of Claims
The response submitted on August 6, 2021 has been entered. 
Claims 1-13 are examined in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR § 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-10 of U.S. Patent No. 10,745,712 B2 (Patent Application No. 15/660,660), granted on August 18, 2020. This is a new rejection necessitated by the claim amendments. 
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed and claimed in the referenced patent, since the referenced patent and the instant application are claiming common subject matter.
	The instant claims are broadly drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid sequence encoding a protein that has at least 90% sequence identity to a polypeptide sequence selected from the group consisting of SEQ ID NOs:2, 7, 8, 9, 10, 11, and 12; to a DNA construct comprising the recombinant DNA molecule; to a polypeptide having at least 90% sequence identity to the amino acid sequence of chosen from SEQ ID NOs:2, 7, 8, 9, 10, 11, and 12; and to a transgenic plant comprising the DNA molecule. 
	Conflicting claims 1-10 are drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid sequence encoding a protein that has at least 97% sequence identity to the polypeptide of SEQ ID NO:165; to a DNA construct comprising the recombinant DNA molecule; and to a transgenic plant comprising the 
	Instantly claimed SEQ ID NO:7 and SEQ ID NO:165 in U.S. Patent No. 10,745,712 B2 (Patent Application No. 15/660,660) are 100% identical. See alignment below.

ALIGNMENT OF INSTANT SEQ ID NO:7 AND SEQ ID NO:165 FROM 10,745,712 B2

Range 1: 1 to 439GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
900 bits(2326)
0.0
Compositional matrix adjust.
439/439(100%)
439/439(100%)
0/439(0%)

Sbjct  1    
Sbjct  421  NYVTGVAVPAIIQAAKGYC  439

RESULT 6
US-15-660-660-165
; Sequence 165, Application US/15660660
; Publication No. US20180044690A1
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR GENE EXPRESSION IN PLANTS
;  FILE REFERENCE: MONS:397US
;  CURRENT APPLICATION NUMBER: US/15/660,660
;  CURRENT FILING DATE: 2017-07-26
;  PRIOR APPLICATION NUMBER: US 62/368,840
;  PRIOR FILING DATE: 2016-07-29
;  NUMBER OF SEQ ID NOS: 297
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 165
;  LENGTH: 448
;  TYPE: PRT
;  ORGANISM: Chitinophaga pinensis
US-15-660-660-165

  Query Match             100.0%;  Score 2266;  DB 16;  Length 448;
  Best Local Similarity   100.0%;  
  Matches  445;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QPVLIVGAGLSGLSIAYELQKLQVPYQVLEVSGHSGGVMKSLRKDGFELDAGANTIAASP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          4 QPVLIVGAGLSGLSIAYELQKLQVPYQVLEVSGHSGGVMKSLRKDGFELDAGANTIAASP 63

Qy         61 EILAYFTSLGLENEILQATAASKHRFLVRRRQLHAVSPHPFKIMSSPYLSRGSKWRLFTE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         64 EILAYFTSLGLENEILQATAASKHRFLVRRRQLHAVSPHPFKIMSSPYLSRGSKWRLFTE 123

Qy        121 RFRKPVVASGEETVTDFITRRFNREIAEYVFDPVLSGIYAGNPDQMSIAEVLPALPRWER 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        124 RFRKPVVASGEETVTDFITRRFNREIAEYVFDPVLSGIYAGNPDQMSIAEVLPALPRWER 183

Qy        181 EYGSVTKGLMKDKGAMGGRKIISFKGGNQLLTNRLQQLLTTPVRFNCKVTGITASNGGYI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        241 VSAVEDGVSESYTASRVILTTPAYSAAATITNLDAATAALLNEIHYPRMGVLHLGFDATA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        244 VSAVEDGVSESYTASRVILTTPAYSAAATITNLDAATAALLNEIHYPRMGVLHLGFDATA 303

Qy        301 LPQPLDGFGFLVPNAENMHFLGAICNAAIFPDKAPPGKILFTVFLGGARQESLFDQMTPE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        304 LPQPLDGFGFLVPNAENMHFLGAICNAAIFPDKAPPGKILFTVFLGGARQESLFDQMTPE 363

Qy        361 ALQQQVVSEVMSLLHLSAPPVMQHFSSWNKAIPQLNVGHVKLRRAVEAFEKKYPGIHLSG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        364 ALQQQVVSEVMSLLHLSAPPVMQHFSSWNKAIPQLNVGHVKLRRAVEAFEKKYPGIHLSG 423

Qy        421 NYLQGVAIPALLQHAAALAASLKKN 445
              |||||||||||||||||||||||||
Db        424 NYLQGVAIPALLQHAAALAASLKKN 448

         
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claims are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures (recombinant DNA and the corresponding recombinant polypeptides, transgenic plants comprising the recombinant DNA/polypeptides), the properties Applicants disclose and/or claim are inherently present in both sets of claims.
	Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-10 of U.S. Patent No. 10,745,712 and the claims 1-13 in the instant application are obvious variants and are not patentably distinct. See also MPEP § 804.

Claims 1-13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-2, 6-8, and 11-14 of copending U.S. Patent Application Publication No. 2021/0002663 A1, published January 7, 2021 (Patent Application No. 16/931427). This is a provisional double patenting rejection because the patentably indistinct 
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed and claimed in the referenced patent, since the referenced patent and the instant application are claiming common subject matter.
	The instant claims are broadly drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid sequence encoding a protein that has at least 90% sequence identity to a polypeptide sequence selected from the group consisting of SEQ ID NOs:2, 7, 8, 9, 10, 11, and 12; to a DNA construct comprising the recombinant DNA molecule; to a polypeptide having at least 90% sequence identity to the amino acid sequence of chosen from SEQ ID NOs:2, 7, 8, 9, 10, 11, and 12; and to a transgenic plant comprising the DNA molecule. 
	Conflicting claims 1-10 are drawn to a recombinant DNA molecule comprising a heterologous promoter operably linked to a nucleic acid sequence encoding a protein that has at least 97% sequence identity to the polypeptide of SEQ ID NO:224; to a DNA construct comprising the recombinant DNA molecule; and to a transgenic plant comprising the recombinant DNA molecule. Thus the conflicting compositions also include the same components as the compositions presently claimed. 
	Instantly claimed SEQ ID NO:7 and SEQ ID NO:224 in U.S. Patent Application Publication No. 2021/0002663 are 100% identical. See alignment below.




RESULT 5
US-16-931-427-224
; Sequence 224, Application US/16931427
; GENERAL INFORMATION
;  APPLICANT: Monsanto Technology LLC
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR GENE EXPRESSION IN PLANTS
;  FILE REFERENCE: MONS:397US
;  CURRENT APPLICATION NUMBER: US/16/931,427
;  CURRENT FILING DATE: 2020-07-16
;  PRIOR APPLICATION NUMBER: US 62/368,840
;  PRIOR FILING DATE: 2016-07-29
;  NUMBER OF SEQ ID NOS: 297
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 224
;  LENGTH: 445
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Recombinant
US-16-931-427-224

  Query Match             100.0%;  Score 2266;  DB 112;  Length 445;
  Best Local Similarity   100.0%;  
  Matches  445;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QPVLIVGAGLSGLSIAYELQKLQVPYQVLEVSGHSGGVMKSLRKDGFELDAGANTIAASP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QPVLIVGAGLSGLSIAYELQKLQVPYQVLEVSGHSGGVMKSLRKDGFELDAGANTIAASP 60

Qy         61 EILAYFTSLGLENEILQATAASKHRFLVRRRQLHAVSPHPFKIMSSPYLSRGSKWRLFTE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EILAYFTSLGLENEILQATAASKHRFLVRRRQLHAVSPHPFKIMSSPYLSRGSKWRLFTE 120

Qy        121 RFRKPVVASGEETVTDFITRRFNREIAEYVFDPVLSGIYAGNPDQMSIAEVLPALPRWER 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RFRKPVVASGEETVTDFITRRFNREIAEYVFDPVLSGIYAGNPDQMSIAEVLPALPRWER 180

Qy        181 EYGSVTKGLMKDKGAMGGRKIISFKGGNQLLTNRLQQLLTTPVRFNCKVTGITASNGGYI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 EYGSVTKGLMKDKGAMGGRKIISFKGGNQLLTNRLQQLLTTPVRFNCKVTGITASNGGYI 240

Qy        241 VSAVEDGVSESYTASRVILTTPAYSAAATITNLDAATAALLNEIHYPRMGVLHLGFDATA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VSAVEDGVSESYTASRVILTTPAYSAAATITNLDAATAALLNEIHYPRMGVLHLGFDATA 300

Qy        301 LPQPLDGFGFLVPNAENMHFLGAICNAAIFPDKAPPGKILFTVFLGGARQESLFDQMTPE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LPQPLDGFGFLVPNAENMHFLGAICNAAIFPDKAPPGKILFTVFLGGARQESLFDQMTPE 360

Qy        361 ALQQQVVSEVMSLLHLSAPPVMQHFSSWNKAIPQLNVGHVKLRRAVEAFEKKYPGIHLSG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ALQQQVVSEVMSLLHLSAPPVMQHFSSWNKAIPQLNVGHVKLRRAVEAFEKKYPGIHLSG 420

Qy        421 NYLQGVAIPALLQHAAALAASLKKN 445
              |||||||||||||||||||||||||
Db        421 NYLQGVAIPALLQHAAALAASLKKN 445

         
See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures (recombinant DNA and the corresponding recombinant polypeptides, transgenic plants comprising the recombinant DNA/polypeptides), the properties Applicants disclose and/or claim are inherently present in both sets of claims.
	Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-2, 6-8, and 11-14 of U.S. Patent Application Publication No. 2021/0002663 A1 and the claims 1-13 in the instant application are obvious variants and are not patentably distinct. Furthermore, there is no apparent reason why Applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

	Response to Applicants’ arguments:
The previously stated rejections under Double Patenting have been withdrawn in light of the claim amendments and Applicants’ arguments. However, Applicants’ amendments necessitated the new ground(s) of rejection presented above.

Improper Markush Group
Response to Applicants’ arguments:


Claim Rejections - 35 USC § 112
Indefiniteness
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on August 6, 2021 overcame the rejection of record. 

Written Description
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on August 6, 2021 overcame the rejection of record. 

Claim Rejections - 35 USC § 103
	Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on August 6, 2021 overcame the rejection of record. 

Summary
Instant SEQ ID NOs:7-12 are the amino acid sequences of variants of SEQ ID NO:2 (R2N40); see Specification, page 7, paragraph 0028. 
The instant claims are deemed free of the prior art given the failure of the prior art to teach or reasonably suggest a recombinant DNA molecule and a DNA construct comprising the 
No claim is allowed.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
                                                                                                                                                                      	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663


/BRATISLAV STANKOVIC/Examiner, Art Unit 1663